DETAILED ACTION
1.	Claims 1-20 have been presented for examination. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PRIORITY
3.	Acknowledgment under 35 U.S.C. 119(a)-(d) is made of applicant's claim for foreign priority to 201710773348.8 filed in CHINA on 08/31/2017. 
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 2/13/19 and 9/18/19 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the Examiner has considered the IDS’ as to the merits.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5. 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in view of 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
In view of Step 1 of the analysis, claim(s) 1 is directed to a statutory category as a process, claims 8 and 18 are directed to a statutory category as a machine. 
In view of Step 2A, Prong One, the claims are directed to a judicial exception as an abstract idea. Specifically the claims are directed to an abstract idea in the form of mental processes. 
The steps cover performance of the limitations in the mind but for the recitation of generic computer components. Claim 1 merely recites “obtaining station layout information and station description information corresponding to the space” which corresponds to a person receiving or looking up basic data, “determining, based on the station layout information and the station description information obtained, station attribute information 
Claim 2 recites “generating, based on the code information corresponding to the respective at least one station of the space, a script corresponding to the space; and executing the script to determine a drawing attribute for adjusting a template model by using parameter values in the code information of the at least one station in the script, to determine, based on the drawing attribute, the model image corresponding to the at least one station” which is also merely a person drawing a layout with pencil and paper. With respect to the recited script this is at best attempting to recite a generic computer component which may execute the script and the mere nominal recitation of a generic computer or processor does not take the claim limitations out of the mental processes grouping. 
Claim 3 recites “querying, based on station attribute information of the at least one station, a code library to obtain a corresponding source code segment; and assigning values to parameters in the source code segment based on the station attribute information of the at least one station, to obtain the code information corresponding to the at least one station” which is also merely a person assigning information to data. With respect to the recited source code this is at best attempting to recite a generic computer component which may execute the code and the mere nominal recitation of a generic computer or processor does not take the claim limitations out of the mental processes grouping. This further applies to claims 4 and 5. 
Claim 6 recites “receiving operation information of a user on the visual model layout; and updating, based on the operation information, the visual model layout.” This corresponds to a person drawing a layout with pencil and paper. This further applies to claim 7.
Claims 8-20 recite similar aspects as claims 1-7 above and all aspects of computers or devices are recited generically.
An evaluation of whether additional limitations are insignificant extra-solution activity is then performed.
Thus, the claim recites an abstract idea in the form of a mental process.
In view of Step 2A, Prong Two, the claim does not recite additional elements that integrate the judicial exception into a practical application. The claim recites an additional element of computer devices, code, and mediums which is at best are recited at a high level of generality, i.e., as a generic aspect of a computer performing a generic computer function of processing data. These generic limitations are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
	In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the (2019 PEG), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the computer steps are considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The additional elements in the claim are directed to the well understood, routine, and conventional activity of iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; See MPEP 2106.05(d)(II).
	Therefore claims 1-20 are rejected.
Appropriate correction is required.
	All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


6.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Peter Lorenz and Thomas Schulze. 1995. Layout based model generation. In Proceedings of the 27th conference on Winter simulation (WSC '95). IEEE Computer Society, USA, 728–735. DOI:https://doi.org/10.1145/224401.224719. 

Regarding Claim 1: The reference discloses A method for generating a visual model layout of a space, at least one station being provided in the space, the method comprising: 
obtaining station layout information and station description information corresponding to the space; (Lorenz. Page 728, Abstract, “Layout Based Model Generation (LBMG) means: extract all model relevant data from layouts, complement the initial layout by simulation specific components, extract additional model relevant data from other data sources.”)
determining, based on the station layout information and the station description information obtained, station attribute information respectively corresponding to each station of the at least one station; (Lorenz. Page 729, top left, “a job shop with n different working STATIONS, each equipped with a limited waiting magazine for jobs, a SOURCE and a SINK point and defined places for each of these objects”)
respectively determining code information and model templates of the respective at least one station according to the respective station attribute information of each at least one station determined; and (Lorenz. Table 1)
drawing, based on the code information and the model templates of the respective at least one station determined, model images corresponding to the respective at least one station to generate a visual model layout corresponding to the space. (Lorenz. Figure 5)

Regarding Claim 2: The reference discloses The method of claim 1, wherein the drawing of the model images further comprises: 
generating, based on the code information corresponding to the respective at least one station of the space, a script corresponding to the space; and (Lorenz. Table 1 and 2, the structure files represent the script based on coded values)
executing the script to determine a drawing attribute for adjusting a template model by using parameter values in the code information of the at least one station in the script, to determine, based on the drawing attribute, the model image corresponding to the at least one station. (Lorenz. Figure 5 which is a generated layout with stations)

Regarding Claim 3: The reference discloses The method of claim 1, wherein the determining of the code information further comprises: 
querying, based on station attribute information of the at least one station, a code library to obtain a corresponding source code segment; and (Lorenz. Page 730, left column, “The next step is a general, not domain specific layout analysis. Layout analysis uses the animation layout file as input. It detects all classes, all objects with names and positions, all messages, bars, plots and paths, and writes these items in the structure file.” The querying is seen in the input which is used to then access the class/objects which are then coded in the structure file.)
assigning values to parameters in the source code segment based on the station attribute information of the at least one station, to obtain the code information corresponding to the at least one station. (Lorenz. Page 730, left column, “The next step is a general, not domain specific layout analysis. Layout analysis uses the animation layout file as input. It detects all classes, all objects with names and positions, all messages, bars, plots and paths, and writes these items in the structure file.” The names, positions, messages, bars, plots, and paths are all examples of attribute information.)

Regarding Claim 4: The reference discloses The method of claim 3, wherein the determining of the model templates of the at least one station further comprises: 
(Lorenz. Page 729, left column, “It involves not only BARBERs and CHAIRS as abstract objects: Our objects have names and positions. The barbershop is an area with defined ENTRY and EXIT doors limiting walls and windows. The CUSTOMERS arrive at the ENTRY door and accept…” The objects are model templates.)

Regarding Claim 5: The reference discloses The method of claim 1, further comprising: 
obtaining a staff arrangement document corresponding to the space, wherein the determining of the station attribute information further comprises: (Lorenz. Table 4. Barber)
determining the station attribute information of the at least one station according to the station layout information, the station description information, and the staff arrangement information. (Lorenz. Table 4. Barber and Chair)

Regarding Claim 6: The reference discloses The method of claim 1, further comprising: receiving operation information of a user on the visual model layout; and updating, based on the operation information, the visual model layout. (Lorenz. Figure 5 and 6)

Regarding Claim 7: The reference discloses The method of claim 6, further comprising: generating, based on the updated visual model layout, new station layout information corresponding to the space. (Lorenz. Figure 5 and 6. Page 732, Section 4 with updated layout analysis)

Regarding Claim 8: The reference discloses A model generation apparatus for generating a visual model layout of a space, the model generation apparatus comprising: a first obtaining unit, configured to obtain station layout information and station description information corresponding to the space, the space including at least one station; a first determining unit, configured to, based on the station layout information and the station description information, determine station attribute information respectively corresponding to each station of the at least one station; a second determining unit, configured to respectively determine code information and model templates of the at least one station according to the station attribute information of the at least one station; and a first generation unit configured  (See rejection for claim 1)

Regarding Claim 9: The reference discloses The model generation apparatus of claim 8, wherein the first generation unit further comprises: a first generation sub-unit, configured to, based on the code information corresponding to each station of the at least one stations of the space, generate a script corresponding to the space; and a second generation sub-unit, configured to execute the script to determine a drawing attribute for adjusting a template model by using parameter values in the code information of the at least one station in the script, to determine, based on the drawing attribute, the model image corresponding to the at least one station. (See rejection for claim 2)

Regarding Claim 10: The reference discloses The model generation apparatus of claim 8, wherein the second determining unit further comprises: a first querying unit, configured to, based on station attribute information of the at least one station, query a code library to obtain a corresponding source code segment; and a second obtaining unit, configured to assign values to parameters in the source code segment based on the station attribute information of the at least one station, to obtain the code information corresponding to the at least one station. (See rejection for claim 3)

Regarding Claim 11: The reference discloses The model generation apparatus of claim 10, wherein the second determining unit further comprises: a second querying unit, configured to, based on the station attribute information of the stations, query a model library to obtain the model templates of the at least one station. (See rejection for claim 4)

Regarding Claim 12: The reference discloses The model generation apparatus of claim 8, wherein the model generation apparatus further comprises: a third obtaining unit, configured to obtain a staff arrangement document corresponding to the space, wherein the first determining unit is further configured to: determine the station attribute  (See rejection for claim 5)

Regarding Claim 13: The reference discloses The model generation apparatus of claim 8, further comprising: a receiving unit, configured to receive operation information of a user on the visual model layout; and an update unit, configured to, based on the operation information, update the visual model layout. (See rejection for claim 6)

Regarding Claim 14: The reference discloses The model generation apparatus of claim 13, further comprising: a second generation unit, configured to, based on the updated visual model layout, generate new station layout information corresponding to the space. (See rejection for claim 7)

Regarding Claim 15: The reference discloses A computer device, comprising: the model generation apparatus of claim 8. (See rejection for claim 8)

Regarding Claim 16: The reference discloses A computer device, comprising: the model generation apparatus of claim 9. (See rejection for claim 9)

Regarding Claim 17: The reference discloses A computer device, comprising: the model generation apparatus of claim 10. (See rejection for claim 10)

Regarding Claim 18: The reference discloses A model generation apparatus for generating a visual model layout of a space, the model generation apparatus comprising: a memory storing program computer-readable instructions; and one or more processors configured to execute the instructions such that the one or more processors are configured to, obtain station layout information and station description information corresponding to the space, the space including at least one station, determine, based on the station layout information and the station description information, station attribute information respectively corresponding to each station of the at least one station, respectively determine code information and model templates of the at least one station according to the station attribute information of the at least one station, and draw, based on the code information and the model templates  (See rejection for claim 1)

Regarding Claim 19: The reference discloses A non-transitory computer-readable medium storing executable instructions for carrying out the method of claim 1 when the executable instructions are executed on a computer. (See rejection for claim 1)

Regarding Claim 20: The reference discloses A non-transitory computer-readable medium storing executable instructions for carrying out the method of claim 2 when the executable instructions are executed on a computer. . (See rejection for claim 2)
Conclusion
7. 	All Claims are rejected.		

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	i)	Wright et al. U.S. Patent Publication 2018/0032647 recites managing zones in a layout. 
	
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR 

SAA




February 12, 2021
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128